 1                                                                               Judge Lasnik
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                      No. CR19-042-RSL
11
                               Plaintiff,
12
                          v.                         FINAL ORDER OF FORFEITURE
13
14
      MATTHEW JASON GRIFFIN,
15
16                             Defendant.
17
18
19          THIS MATTER comes before the Court on the United States’ Motion for Entry of
20 a Final Order of Forfeiture for the following property:
21        1. One Sig Sauer, Model P320 Subcompact, 9mm Parabellum caliber pistol,
22              bearing serial number 58A017288;
23          2. One Benelli, Model Nova, 12 gauge shotgun bearing serial number Z244778;
24          3. One Remington, Model 870, 12 gauge shotgun bearing serial number
25              AB745352M;
26          4. One Remington Arms Co., Inc. Model 870 shotgun bearing serial number
27              B847763M;
28          5. One Remington, Model 870 Wingmaster Magnum, 20 gauge shotgun bearing

     Final Order of Forfeiture, CR19-042-RSL - 1                  UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
 1               serial number S976013N;
 2          6. One Savage Arms, Springfield Model 944, 20 gauge shotgun bearing serial
 3               number P410683;
 4          7. One Colt, Government Model MKIV/Series 70, 9mm Luger caliber pistol
 5               bearing serial number 70L26563;
 6          8. One Kahr Arms, Model CW40, .40 S&W caliber pistol bearing serial number
 7               FD6052; and
 8          9. Any associated ammunition.
 9          The Court, having reviewed the record in this matter, FINDS:
10          In the Plea Agreement entered on September 16, 2019, the Defendant agreed to
11 forfeit his interest in any and all property used to commit or to facilitate the commission
12 of the offenses, to which he pleaded guilty. Dkt. No. 35;
13          On December 5, 2019, the Court entered a Preliminary Order of Forfeiture,
14 finding the above-identified property forfeitable pursuant to 18 U.S.C. § 924(d)(1) and
15 28 U.S.C. § 2461(c) and forfeiting the Defendant’s interest in it. Dkt. No. 46;
16          Thereafter, the United States published notice of the pending forfeiture as required
17 by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
18 32.2(b)(6)(C), Dkt. No. 49, and sent direct notice to approximately thirteen identified
19 potential claimants, as required by Fed. R. Crim. P. 32.2(b)(6)(A); and
20          No third-party claims were filed for the above-identified property and the time for
21 doing so has expired.
22          THEREFORE, THE COURT ORDERS:
23          1.      No right, title, or interest in the above-listed property exists in any party
24 other than the United States;
25          2.      The property is fully and finally condemned and forfeited, in its entirety, to
26 the United States; and
27
28

     Final Order of Forfeiture, CR19-042-RSL - 2                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1          3.       The United States Department of Justice, the Bureau of Alcohol, Tobacco,
 2 Firearms and Explosives, and/or their representatives, are authorized to dispose of the
 3 property in accordance with law.
 4          IT IS SO ORDERED.
 5          DATED this 2nd day of April, 2020.
 6
 7
 8
 9                                                    A
                                                      Robert S. Lasnik
10                                                    United States District Judge
11
12
13
     Presented by:
14
15
16 s/Matthew H. Thomas
17 MATTHEW H. THOMAS
   Assistant United States Attorney
18 United States Attorney’s Office
19 1201 Pacific Avenue, Suite 700
   Tacoma, WA 98402-4383
20 Telephone: (253) 428-3800
21 Fax:        (253) 428-3826
   E-mail: Matthew.H.Thomas@usdoj.gov
22
23
24
25
26
27
28

     Final Order of Forfeiture, CR19-042-RSL - 3                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
